    Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 1 of 28 PAGEID #: 154




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ALEXANDRA GRAFF, et al.,            :     Case No. 1:20cv449
                                    :
            Plaintiffs,             :     Judge Matthew W. McFarland
                                    :
      v.                            :
                                    :
CITY OF CINCINNATI,                 :
                                    :
            Defendant.              :
______________________________________________________________________________

 PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION FOR
                       JUDGMENT ON THE PLEADINGS
______________________________________________________________________________

                                           SUMMARY

         This Court should deny Defendant City of Cincinnati’s Motion for Judgment on the
Pleadings. The City’s curfew orders violate the First Amendment as they are not content neutral
nor are they narrowly tailored to a compelling government interest. See Reed v. Town of Gilbert,
135 S.Ct. 2218 (2015). Moreover, even if they are content neutral, the curfews are not valid time,
place, and manner restriction because they burden substantial amounts of protected speech, leaving
no viable alternative for demonstrations. See Ward v. Rock Against Racism, 491 U.S. 781, 799
(1989).
         The curfews also violate the Fourteenth Amendment because they are void for vagueness
and are discriminatory in both purpose and effect. See City of Cincinnati v. Mose Poellnitz,
Hamilton County Municipal Court Case No. 20CRB10756 (November 9, 2020 Order Granting
Defendant’s Motion to Dismiss); Grayned v. Rockford, 408 U.S. 104, 108-9 (1972); Gardenhire
v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). Plaintiffs have standing because they have a close
relationship with the protestors, and potential criminal prosecution was a hindrance to their ability
to protect their interest. See Kowalski v. Tesmer, 543 U.S. 125, 129-130 (2004).
         The curfews also violate the separation of powers doctrine because council did not
authorize the emergency declaration by a two-thirds vote, and the delegation of any related powers
pursuant the Cincinnati Administrative Code are unconstitutional. See Cincinnati Charter, Article
II, Section 3. Moreover, to the extent the curfews were intended to address the covid-19 pandemic,
they were preempted by state law. See Canton v. State, 2002-Ohio-2005, at ¶ 36-37, Amended
Ohio Health Director’s Stay at Home Order (Apr. 2, 2020). 1



1
 This Memorandum addresses all Plaintiffs’ claims except for Claim 5 for Violations of Ohio’s
Open Meetings Act, which Plaintiffs are considering dismissing without prejudice.



                                                  i
   Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 2 of 28 PAGEID #: 155




                                                     TABLE OF CONTENTS

Summary......................................................................................................................................... i
Table of Contents .......................................................................................................................... ii
Memorandum .................................................................................................................................1
    I.      Facts ...................................................................................................................................1
                  A. The First “Emergency Order” ............................................................................1
                  B. The Second “Emergency Order” ........................................................................2
                  C. The Third “Emergency Order” ..........................................................................2
                  D. The Hamilton County Municipal Court Declares the Curfews
                     Unconstitutional....................................................................................................3
   II.      The Curfew Orders Are Impermissibly Vague In Violation Of The First And
            Fourteenth Amendments ................................................................................................3
 III.       The Curfew Violates the First Amendment Right of Free Speech. .............................4
                  A. Peaceful protests are constitutionally protected ................................................4
                  B. The curfew is not a content neutral time, place, and manner restriction .......7
                              i.      Curfew is not content neutral ..............................................................7
                                       1. The media exception .....................................................................7
                                       2. The purpose to silence expression ...............................................8
                             ii.      The City has not identified a compelling interest ............................10
                        iii. The Curfew is not narrowly tailored .................................................10
                        iv.   The Curfew is underinclusive .............................................................12
                  C. The Curfew is not a valid time, place, and manner restriction because it
                     burdens substantial amounts of protected speech leaving no viable
                     alternative for demonstrations .........................................................................12
 IV.        The Curfew Violates the Fourteenth Amendment’s Prohibition on Selective
            Enforcement ...................................................................................................................13
                  A. The Curfew violates the Equal Protection Clause because it unfairly and
                     disproportionately affects African-American people, communities, and
                     supporters ...........................................................................................................13
                  B. Plaintiffs have standing to assert their selective enforcement claims ............17
   V.       The Curfew violates the Doctrine of Separation of Powers ........................................18
                  A. The declaration of an emergency requires affirmative action by Council ....18
                  B. The COVID Declaration was not approved by Council .................................20
                  C. Council did not give its consent to the Curfew Orders ...................................20
                  D. The Mayor’s emergency powers, if properly invoked, are not limitless and
                     must be exercised as provided within an emergency declaration ..................21
                  E. The purpose of the Curfew is unrelated to the stated purpose for the COVID
                     Declaration ..........................................................................................................21


                                                                         ii
   Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 3 of 28 PAGEID #: 156




               F. Council’s attempt to delegate powers and duties specifically vested in the
                  legislature by the Charter is invalid..................................................................23
 VI.        The Curfew is preempted by state law ........................................................................24
VII.        Conclusion .......................................................................................................................25
Certificate of Service....................................................................................................................25




                                                                      iii
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 4 of 28 PAGEID #: 157




                             MEMORANDUM IN OPPOSITION

  I.   Facts

       On Memorial Day, 2020, Minneapolis police were recorded killing George Floyd. Several

months earlier, Louisville police shot and killed Breonna Taylor in her bed as she slept. Around

the same time, video emerged of the point-blank shooting of Ahmaud Arbery, who was shot by

three white men not then charged with a crime despite video evidence of the killing. These three

killings exacerbated, reignited, and spread collective outrage at racism—and specifically racist

policing and brutality. In the wake of Floyd’s death, people across the country and around the

world began demonstrating to demand justice and change. Demonstrations began in Cincinnati on

Friday, May 29, 2020. Through the day and into the night, people gathered at government

buildings, in parks, and on the streets and sidewalks chanting, singing, carrying signs, and

collectively mourning. Later that night, Cincinnati police arrested numerous people.

       A. The First “Emergency Order”

       The next day, on May 30, 2020, Cincinnati Mayor John Cranley released an “Emergency

Order.” In his order, the Mayor claimed there was an “emergency declaration currently existing in

the City of Cincinnati, which declaration pursuant to Article III of the City Charter was approved

by the City Council…” The Emergency Order did not annex a copy of the purported emergency

declaration, nor did it cite any ordinance or other evidence of approval by Council. According to

the published Council minutes, its most recent meeting had been on May 28, 2020; the minutes

contain no indication of any declaration of emergency on account of demonstrations.

       The Emergency Order “implement[ed] a curfew from 10 p.m. to 6 a.m. in designated

neighborhoods of the City of Cincinnati.” The Emergency Order further provided that:

       Individuals are prohibited from appearing in the public spaces of the City of
       Cincinnati neighborhoods of Over-the-Rhine, the Central Business



                                                1
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 5 of 28 PAGEID #: 158




       District/Downton, the Banks, and the West End during the period of the curfew.
       This Order is inapplicable to the City of Cincinnati officials, members of the public
       safety forces, emergency personnel, health care professionals, essential workers,
       people experiencing homelessness and local government officials engaged in their
       lawful duties.

       Demonstrations resumed on May 30, 2020. Despite the peaceful and nonviolent nature of

the protestors, Cincinnati police deployed tear gas, pepper spray, pepper pellets, flashbang

grenades, and other projectiles, at times against or in the vicinity of disabled persons, children,

passersby, and others. Police began physically arresting people shortly after 10:00 p.m.

       B. The Second “Emergency Order”

       After numerous arrests on May 30, the Mayor issued a second “Emergency Order” on May

31. See Complaint Ex. A (“Second Emergency Order). The Second Emergency Order used similar

language, but modified the original Emergency Order in important respects. First, the Second

Emergency Order extended the hours of the curfew, imposing the restriction from 9:00 pm through

6:00 am. The Second Emergency Order also extended the geographic area of the curfew to the

entire city, whereas the original Emergency Order had been limited to four neighborhoods. Lawful

demonstrations again convened on May 31. Police continued to deploy tear gas, pepper spray,

pepper pellets, flashbang grenades, and projectiles against demonstrators. Outside the Hamilton

County Courthouse, later arrested hundreds of people for alleged curfew violations.

       C. The Third “Emergency Order”

       Despite rampant police violence and hundreds of arrests, the lawful demonstrations

continued. As the days passed, the number of arrests tapered. On June 3, 2020, the Mayor issued

yet another order extending the curfew (“Third Emergency Order”). In the Third Emergency

Order, the Mayor continued to impose a citywide curfew of 11pm to 6am through June 8.




                                                2
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 6 of 28 PAGEID #: 159




       D. The Hamilton County Municipal Court Declares the Curfews Unconstitutional.

       On November 9, 2020, the Hamilton County Municipal Court held the curfew

unconstitutionally vague and the complaints insufficient. See City of Cincinnati v. Poellnitz,

Hamilton County Municipal Court Case No. 20CRB10756 (Order Granting Defendant’s Motion

to Dismiss). Other municipal court judges later joined in the decision to declare the curfews

unconstitutional. To date, over one hundred cases against protestors have been dismissed.

 II.   The Curfew Orders Are Impermissibly Vague In Violation Of The First And
       Fourteenth Amendments.

       As the Hamilton County Municipal Court has held, the curfew is unconstitutionally vague

because it imposes strict criminal liability without defining the conduct that constitutes a violation,

fails to define the physical areas where the curfew is in effect, and fails to specify the persons to

whom the curfew applies. As a result, police enforcing the curfews were vested with and exercised

unbridled discretion in determining whom to arrest – and therefore to silence. The imprecise

language of the curfew orders leaves people like Plaintiffs to guess whether they will become

subject to a penalty by their mere presence within the City.

       It is a basic principle of due process that an enactment is void for vagueness if its
       prohibitions are not clearly defined. Vague laws offend several important values.
       First, because we assume that [a person] is free to steer between lawful and
       unlawful conduct, we insist that laws give the person of ordinary intelligence a
       reasonable opportunity to know what is prohibited, so that [they] may act
       accordingly. Second, if arbitrary and discriminatory enforcement is to be prevented,
       laws must provide explicit standards for those who apply them. Third, but related,
       where a vague statute ‘abut[s] upon sensitive areas of basic First Amendment
       freedoms,' it 'operates to inhibit the exercise of [those] freedoms.’

City of Akron v. Rowland, 67 Ohio St. 3d 374, 381 (Ohio 1993) (citing Grayned v. Rockford, 408

U.S. 104, 108-9 (1972)).

       The curfew contains no definitions, nor any reference to any source of definitions. The

curfew provides no guidance whatsoever as to the meaning of the critical terms “appearing in,”



                                                  3
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 7 of 28 PAGEID #: 160




“public spaces,” “health care professionals,” “essential workers,” “people experiencing

homelessness,” or any other terms. The absence of such definitions deprives even the most well-

meaning individual of any ability to assess the scope of the curfew and how to comply.

        What is more, the curfew is fatally ambiguous as to whether or how it may be enforced. In

its first paragraph, the curfew states that “[t]hese conditions…may require enhanced enforcement

authority and security resources to protect the lives and property of those who live, work, and do

business in Cincinnati.” From this provision, a citizen could reasonably conclude that police are

not empowered to enforce the curfew absent further notice of “enhanced enforcement.” Similarly,

a police officer may fairly think that he may or may not enforce the curfew in his discretion.

        State and federal courts have long histories of striking down vague criminal enactments,

particularly where they restrict First Amendment activities. For example, the Supreme Court

invalidated Cincinnati’s loitering ordinance in Coates v. Cincinnati, 402 U.S. 611, 615 (1971):

        [T]he vice of the ordinance lies not alone in its violation of the due process standard
        of vagueness. The ordinance also violates the constitutional right of free assembly
        and association. Our decisions establish that mere public intolerance or animosity
        cannot be the basis for abridgment of these constitutional freedoms.

See also City of Akron, 67 Ohio St.3d at 384 (noting that discretionary and vague criminal statutes

are disproportionately enforced against “racial and ethnic minorities.”)

        As the Hamilton County Municipal Court determined, the lack of definitions and clear

language in the curfew renders it void for vagueness. The Court should deny the City’s motion on

this basis.

III.    The Curfew Violates the First Amendment Right of Free Speech

    A. Peaceful protests are constitutionally protected

        Among the rights protected by the First Amendment from overbroad governmental

regulation is the right of association for the purpose of engaging in political activity. See, e.g.,



                                                  4
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 8 of 28 PAGEID #: 161




Citizens Against Rent Control Coalition for Fair Housing v. Berkeley, 454 U.S. 290, 294 (1981).

Indeed, “[e]ffective advocacy of both public and private points of view, particularly controversial

ones, is undeniably enhanced by group association.” NAACP v. Alabama ex rel. Patterson, 357

U.S. 449, 460 (1958). In this regard, the rights of free speech and association are inextricably

linked; the individual right to speak on political topics is strengthened when a group speaks

collectively for a common purpose. NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982).

       The right to assemble peaceably is “among the most precious” rights protected in the

Constitution. United Mine Workers of Am., Dist. 12 v. Ill. State Bar Ass’n, 389 U.S. 217, 222

(1967). Indeed, “the very idea of a government, republican in form, implies a right on the part of

its citizens to meet peaceably ... and to petition for a redress of grievances.” De Jonge v. Oregon,

299 U.S. 353, 364 (1937). Assembly enjoys strong constitutional protections due to its close

relation to the broad right of free speech. See NAACP, 357 U.S. at 460. Naturally, the right to

assemble includes not only the right to verbally express grievances, but also to protest peacefully

in public places. Brown v. Louisiana, 383 U.S. 131, 141-2 (1966).

       When the speech itself is political in nature, these rights are protected even further.

Embedded in the First Amendment’s guarantee of free expression is the notion that core political

speech is deserving of the utmost protection, particularly when the content of the speech is

controversial or unpopular. See, e.g., Texas v. Johnson, 491 U.S. 397, 414 (1989). In fact, “a

principal ‘function of free speech under our system of government is to invite dispute. It may

indeed best serve its high purpose when it induces a condition of unrest, creates dissatisfaction

with conditions as they are, or even stirs people to anger.’” Id. at 408-9 (citing Terminiello v.

Chicago, 337 U.S. 1, 4 (1949)). This core function of the First Amendment mandates that the

potentially offensive and unpopular expression is most deserving of constitutional protection.




                                                 5
  Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 9 of 28 PAGEID #: 162




       In addition, heightened protection applies to speech offered in traditional public forums

like streets and sidewalks. Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983).

Quintessential public forums include streets and parks, both of which are places traditionally open

to assembly and debate. Id.

       The government has limited power to halt an immediate danger. Cox v. Louisiana, 379

U.S. 536, 554-5 (1965). But the mere fact that some members of a group engaged in some

unprotected conduct does not justify the government’s interference with the rights of the entire

group. See NAACP, 458 U.S. at 908. Any restriction on the right to assemble in a public forum,

like sidewalks or parks, must be content-neutral and reasonably related to the time, place and

manner of the assembly. See, e.g., Clark, 468 U.S. at 293. The government must narrowly tailor

its actions to a significant interest. See Ward, 491 U.S. at 799. It may not simply abridge free

assembly because of its animosity to the assembly’s message. See Coates, 402 U.S. at 615.

       Any law that restricts the freedom of assembly must pass this standard – including a curfew.

“The crucial question is whether the manner of expression is basically incompatible with the

normal activity of a particular place at a particular time.” Grayned, 408 U.S. at 117. Thus, if the

curfew restricts one’s freedom of assembly beyond that which is incompatible to expected activity

in a public forum, it surpasses the limits the government can place. Thus, a curfew receives a

“particularly high degree of scrutiny” when it restricts the right to peaceably assemble. NAACP,

W. Region v. City of Richmond, 743 F.2d 1346, 1355 (9th Cir. 1984); see also, e.g., Cox, 379 U.S.

at 550 (overturning protestors’ convictions for breach of the peace because peaceful protesting was

protected under the freedom to assemble); Edwards v. South Carolina, 372 U.S. 229 (1963). Given

this backdrop, peaceful protesting is cloaked with the full protection of the First Amendment.




                                                6
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 10 of 28 PAGEID #: 163




   B. The curfew is not a content neutral time, place, and manner restriction

       The City argues that the curfew is a constitutional restriction on the time, place, and manner

of speech. This position is untenable because the curfew is not content neutral, nor are its

restrictions narrowly tailored to promote a substantial government interest.

   1. The Curfew is not content neutral

       A government may impose time, place and manner restrictions upon speech (“TPM”), and

these are subject to a less rigorous constitutional standard. However, to enjoy the relaxed standard,

the restriction must be “content neutral.” See Clark v. Community for Creative Non-Violence, 468

U.S. 288, 295 (1984). That is, it may not discriminate between speakers or viewpoints.

               a. The media exception

       On its face, the curfew allowed some parties to engage in protected speech, while

preventing others from doing so. For example, news media and journalists were exempted from

arrest under the curfew as a matter of policy. When a Cincinnati Enquirer reporter was arrested

after curfew on June 1, 2020, he was later released without charges. Both the Mayor and the Police

Department publicly apologized for the arrest, and the Police Chief made a public affirmation of

“the right of the press to cover our police.” Yet other people who live- streamed the protests at the

same time in the same place were arrested for doing so. Thus, the City allowed the “the press” to

engage in speech while repressing others. This is the very definition of a content-based restriction.

Members of corporate or conventional media enjoy no greater right to gather and share information

under the First Amendment than any other citizen. See Branzburg v. Hayes, 408 U.S. 665, 684

(1972); Houchins v. KQED, Inc., 438 U.S. 1, 15-16 (1978). Thus, tolerance of mainstream media

expression amid repression of citizen protest is clearly viewpoint-based and not content neutral.




                                                 7
    Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 11 of 28 PAGEID #: 164




          Content-based restrictions on speech are presumptively unconstitutional, a point the

Supreme Court recently reaffirmed in Reed v. Town of Gilbert, 135 S.Ct. 2218 (2015). Under Reed,

a law will be declared content-based if it adopts categories or exclusions defined in terms of what

is said. Reed, 135 S.Ct. at 2227. In addition, laws which are content-neutral on their face will be

treated as content-based if their justification relies on distinctions between the message or the

messenger. Reed, 135 S.Ct. at 2227.

          The curfew restricts speech on the basis of its content. Left unregulated – and expressly

exempted from the curfew – is speech by the media. The exclusion of categories of speakers in

Reed was precisely what rendered the ordinance unconstitutional. So too here does the favorable

treatment for “news” require a consideration of content and speaker before determining whether

the speech is allowed. Content favoring legislation like this is presumptively unconstitutional.

                 b. The purpose to silence expression

          For more than fifty years, cities and states across America have attempted to criminalize

speech by and in support of black liberation. Like no other political movement, the fight for racial

equality has led to disproportionate arrests, police-initiated violence2, and widespread attempts to

silence protests and mass gatherings. This is why so many seminal cases addressing the right to

protest and to be critical of the government arise out of the civil rights movement: Shuttlesworth

v. City of Birmingham, 394 U.S. 147 (1969), which declared unconstitutional an ordinance

requiring a permit to conduct a parade after Shuttlesworth was arrested for leading a peaceful

march; NAACP v. Button, 371 U.S. 415 (1963), which struck down a statute prohibiting the

NAACP from political advocacy; and NY Times v. Sullivan, 376 U.S. 254 (1964), which found a

newspaper ad denouncing racist policing practices to be protected from civil liability. One case in



2
    Cox, 379 U.S. at 544, 547 (describing use of tear gas to break up nonviolent civil rights protest).


                                                    8
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 12 of 28 PAGEID #: 165




particular, Cox v. Louisiana, 379 U.S. 576 (1965), is particularly instructive now. Cox stands for

the proposition that speech cannot be silenced merely because its opponents may react negatively

or violently, a point that is particularly true in cases involving racial dynamics. Id. at 445.

       The City’s criminalization of protests here must be viewed against the long-standing

history of passing laws and arresting individuals aligned with the civil rights movement. While it

raises a few passing references to COVID, the City’s brief makes clear that its real concern was to

stop protests, because they were a distraction for law enforcement officers trying to arrest a very

small number of individuals engaged in property damage.

       Case after case, including those involving the exact kind of political protests at issue here,

makes clear that the government’s generic interest in promoting public safety and preventing crime

takes a backseat to the fundamental right of free speech. See, e.g., Shuttlesworth, 394 U.S. at 153

(“Even when the use of its public streets and sidewalks is involved, therefore, a municipality may

not empower its licensing officials to roam essentially at will, dispensing or withholding

permission to speak, assemble, picket, or parade….”). The government cannot silence protected

expression because it is difficult or complicated from a law enforcement perspective to punish

crime. See Ashcroft v. Free Speech Coalition, 535 U.S. 234, 254-5 (2002) (“The argument, in

essence, is that protected speech may be banned as a means to ban unprotected speech. This

analysis turns the First Amendment upside down.”).

       But the City argues the opposite: that speech must be silenced so that crime can be stopped.

The First Amendment unquestionably rejects this approach. By criminalizing the protests, the City

actually increased rather than prevented crime. As the Supreme Court counseled in Cox and Free

Speech Coalition, the government cannot transform lawful, constitutionally-protected expression

into a crime merely because of the risk that other criminal activity may be hard to police.




                                                  9
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 13 of 28 PAGEID #: 166




   2. The City has not identified a compelling interest

       The curfew also fails to meet strict scrutiny because the City lacks a compelling

government interest. In the Emergency Orders, the City attempts to walk two paths. Primarily, it

claims that that it seeks to protect against “destruction and violence” and provide “security and

enforcement.” Yet in the same breath, the City disparately claims that the purpose of the order is

to protect first responders from the spread of COVID-19. The City’s unwillingness to articulate a

single reason why it needs the curfew is telling. It confesses an awareness that the curfew is not

well founded to meet constitutional standards.

       Even assuming both of these are the real reasons for the curfew, neither are compelling.

With respect to the prevention of COVID-19, the imposition of the curfew is completely unrelated

to any effort to abate the spread of the virus. With people free to protest and gather all day long,

with no mandatory mask requirements, with restaurants, gyms and yoga studios, and day care

centers open, a night time curfew could do nothing to limit transmission of the coronavirus.

       The prevention of destruction and violence is also not a compelling interest distinct from

City government’s core function. The prevention of crime and protection of property are the reason

for the establishment of a police force and the sole charge of that institution. The City’s recitation

of this objective does little more than to state the purpose of government. Neither of the claimed

reasons for the Curfew are compelling government interests that can withstand strict scrutiny.

   3. The Curfew is not narrowly tailored

       A party challenging a restriction based on “narrow tailoring” may succeed in doing so by

showing that there are less restrictive means by which the government could achieve its objective.

See e.g. Burson, 504 U.S. at 208-9. Under this standard, the curfew violates the First Amendment

because it is not narrowly tailored. Whether the City’s objective is to prevent crime and provide




                                                 10
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 14 of 28 PAGEID #: 167




security, or to abate the spread of COVID-19, the curfew fails this test. The curfew is both

overinclusive because it burdens speech excessively, and underinclusive because it permits

conduct which defeats the ostensible purposes.

        In its attempts to prevent crime, the City enforced the curfew by deploying hundreds of

officers in riot armor, tear gassing demonstrators, corralling them, and arresting them en masse.

Yet, with the exact same police resources, the City could have protected against crime by simply

allowing police to patrol the demonstrations and intervening to apprehend perpetrators of criminal

activity. The suppression of protected demonstrations (and ordinary daily life in the City) added

nothing to the ability of the police to patrol and protect the City.

       The overbreadth of the City’s curfew is similar to Schneider v. New Jersey, 308 U.S. 147

(1939). In Schneider, the Court voided an ordinance that forbade the handing out of leaflets on

public streets and held that the municipality could not prohibit one person’s protected speech in

order to prevent another person’s crime. Id. at 162.

       The same reasoning applies to the curfew. The City can patrol to prevent crime and to

investigate and prosecute crime when it occurs, but it may not issue a blanket prohibition on all

outdoor political gatherings. In Schneider, the Supreme Court held unequivocally that protected

speech does not lose its protection even when it imposes burdens upon society, and incidental

crime is one such burden. The curfew is unforgivably overbroad in this respect.

       The lack of narrow tailoring is even more obvious with respect to the City’s claimed goal

of preventing COVID-19, which the City could effectively accomplish without limiting speech.

Had the City simply imposed mask and social distancing mandates, the risks would have been

effectively controlled without imposing any burden on protected speech.




                                                  11
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 15 of 28 PAGEID #: 168




   4. The Curfew is underinclusive

       The underinclusiveness of the curfew also demonstrates that it is not narrowly tailored to

protect the purported government interests. By its terms, the curfew is inapplicable to “essential

workers,” “heath care professionals,” and “persons experiencing homelessness.” The curfew is at

once overinclusive in that it restricts excessive amounts of protected speech that pose no threat,

yet also underinclusive in exempting from restriction many persons who may increase the risk of

crime. These facts demonstrate that the Curfew is not narrowly tailored and is therefore invalid

under the First Amendment.

   C. The Curfew is not a valid time, place, and manner restriction because it burdens
      substantial amounts of protected speech leaving no viable alternative for
      demonstrations

       The Curfew fails as a TPM restriction because it is too broad and gives demonstrators no

other options to engage in expressive conduct. In order to pass constitutional muster, a TPM

restriction: 1) may not burden substantially more speech than is necessary to further the

government's legitimate interests; and, 2) must leave open ample alternative channels of

communication. Ward, 491 U.S. at 799.

       Insofar as the City imposed a blanket restriction on any person “appearing in a public

space,” the curfew burdens more speech than necessary. The City made no attempt to provide for

places where protected speech could take place while reducing the risk of property damage. Nor

did it allow for permitting of scheduled demonstrations exempt from the curfew. In its outright

ban of all outdoor demonstrations throughout the City, the curfew leaves no alternative.

       The City claims that the curfew meets TPM criteria because it allows any demonstration

to take place during the daylight hours. Yet, for many people, these hours offer no option at all.

For a diverse population of demonstrators, constraints of work, education, or availability of child




                                                12
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 16 of 28 PAGEID #: 169




care prevent them from joining a demonstration during the hours selected by the City. With

criminal penalties applicable to any demonstration in the whole of the nighttime, many people

were left with no alternative to engage in protected speech.

        In at least one respect the curfew itself demonstrates how it burdens more speech than

necessary and provides no meaningful alternative: on May 30, the curfew applied to only four

neighborhoods, thus allowing expressive conduct in other places in the City. Yet, the following

day, and in the succeeding Second and Third Emergency Orders, the Mayor expanded the curfew’s

sweep to the whole city. The Second and Third Emergency Orders thus represent an exhaustive,

complete ban on all protected demonstrations with no alternative left open. The curfew therefore

fails to meet even the more permissive constitutional standard applicable to a TPM restriction.

IV.     The Curfew Violates the Fourteenth Amendment’s Prohibition on Selective
        Enforcement

    A. The Curfew violates the Equal Protection Clause because it unfairly and
       disproportionately affects African-American people, communities, and supporters

        The Fourteenth Amendment Equal Protection Clause prohibits “selective enforcement,” or

a “selection [that] was deliberately based upon an unjustifiable standard such as race, religion, or

other arbitrary classification.” Oyler v. Boyles, 368 U.S. 448, 456 (1962). Selective enforcement

arises when the state treats a person differently compared to those similarly situated to punish

exercise of a constitutional right. Arnold v. City of Columbus, 515 Fed. Appx. 524, 539 (6th Cir.

2013). Selective enforcement requires showing a discriminatory purpose and effect. Gardenhire

v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). A discriminatory purpose can be shown through

evidence that the state enforced the law partially because of, and not in spite of, “its adverse effects

on an identifiable group.” Bennett v. City of Eastpointe, 410 F.3d 810, 818 (6th Cir. 2005).




                                                  13
    Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 17 of 28 PAGEID #: 170




        A selective enforcement claim proceeds in three parts. First, it must be shown that an

official singled out a group exercising constitutional rights and makes a prima facie showing that

the official does not go after comparators. Gardenhire, 205 F.3d at 319. Second, the official must

demonstrate the absence of a discriminatory purpose. Id. Finally, the criminal defendant’s or civil

plaintiff’s group must suffer a discriminatory effect. Id.

        Strict scrutiny applies where a classification “impermissibly interferes with the exercise

of” free speech. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976). In the context of free

speech, a decision to prosecute one group of individuals exercising their First Amendment rights

while allowing others to continue a prohibited course of conduct constitutes selective enforcement.

See Macko v. Byron, 555 F.Supp. 470, 477-8 (N.D. Ohio 1982) (finding that prosecuting plaintiffs

for making false statements in campaign while not prosecuting others not in the campaign who

also made false statements fulfilled prima facie discriminatory prosecution case).

        Even facially race-neutral enactments may infringe upon constitutional rights to equal

protection. “[T]he law is clearly established that a state actor cannot apply a neutral statute with a

purpose to discriminate invidiously on the basis of race. […] To determine whether there was an

impermissible racial motive, courts look to the Arlington Heights factors.” Gay v. Cabinet for

Health & Family Servs. Dept., 2019 U.S. App. LEXIS 2336 (6th Cir. 2019), at *12 (internal

citations omitted).3



3
   These factors are: “The impact of the official action -- whether it ‘bears more heavily on one
race than another,’ […] may provide an important starting point.” […] “Sometimes a clear pattern,
unexplainable on grounds other than race, emerges from the effect of the state action even when
the governing legislation appears neutral on its face.” […] “The historical background of the
decision is one evidentiary source, particularly if it reveals a series of official actions taken for
invidious purposes.” […] “The specific sequence of events leading up to the challenged decision
also may shed some light on the decisionmaker's purposes.” […] “Departures from the normal
procedural sequence also might afford evidence that improper purposes are playing a role.
Substantive departures too may be relevant, particularly if the factors usually considered important


                                                 14
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 18 of 28 PAGEID #: 171




       From its inception, the City has utilized the curfew order solely to punish those

participating in the George Floyd demonstrations. The City did not impose curfews and utilize

violence against speakers when 1.25 to 1.5 million people descended on Cincinnati for Blink

2019,4 when approximately 100,000 people attended Cincinnati Pride,5 or when approximately

10,000 people attended the Women’s March in 2018.6 This pattern of selective enforcement only

reinforces the content-based nature of the curfew itself. It was adopted to target speech because of

its content, and it is being enforced in a similarly discriminatory manner.

       The curfew weighed most heavily against black residents of Cincinnati because it was

implemented and enforced primarily in black neighborhoods and against demonstrators engaged

in protest for racial equality. The curfew initially applied to only four neighborhoods which contain

at least two predominately black populations. After the curfew was expanded citywide, the

enforcement and arrests were concentrated in these same areas. Even when the City arrested white

people and other non-African Americans, its enforcement was targeted at persons who acted in

solidarity with the black community. The net effect of the curfew enforcement was the imposition

of a harsh crackdown on those who criticized the government in support of black people.




by the decisionmaker strongly favor a decision contrary to the one reached.” [….]. “The legislative
or administrative history may be highly relevant, especially where there are contemporary
statements by members of the decision making body, minutes of its meetings, or reports.” Village
of Arlington Hts. v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266-8 (1977).
4
  WLWT Digital Staff, “BLINK 2019 was largest event in region’s history, organizers say,”
WLWT 5 (Oct. 16, 2019), https://www.wlwt.com/article/blink-was-largest-event-in-cincinnati-
area-history-organizers-say/29491583#.
5
  Kathryn Robinson, “Cincinnati Pride celebrates 46th year on Saturday,” Local 12 (June 22,
2019), https://local12.com/news/local/cincinnati-pride-celebrates-46th-year-on-saturday#:~:text=
CINCINNATI%20(WKRC)%20%2D%20Cincinnati%20Pride,the%20modern%20day%20LGB
TQ%20movement.
6
  Ken Brown, “10,000 show up for Cincinnati’s second Women’s March,” FOX 19 (January 19,
2018), https://www.fox19.com/story/37307145/thousands-expected-to-come-out-for-womens-
march/.


                                                 15
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 19 of 28 PAGEID #: 172




       The imposition of a curfew is among the most draconian measures that a government may

enact. Yet when curfews have been imposed in Cincinnati, they have been deployed only against

protest in the black community. In 1968, at the time of the assassination of Rev. Martin Luther

King Jr., the City imposed a curfew and arrested 220 people. In 2001, the City imposed a curfew

and arrested over 800 people when demonstrations arose after the killing of Timothy Thomas by

Cincinnati police. The City used a similar tactic in 1996, when it passed an ordinance excluding

certain individuals from entering the historically black neighborhood of Over-the-Rhine. The

restriction was later found to be unconstitutional. See Johnson, 310 F.3d at 487. In short, there is

a history in Cincinnati of disproportionately employing the most extreme police actions against

African-American communities at the first sign of disruption.

       Yet, the City does not react so harshly in response to gatherings of principally white

populations. The City welcomes large and unruly crowds of sports fans which annually generate

scores of arrests for vandalism, fighting, and alcohol related offenses. Rather than attempt to limit

such gatherings, the City permits sports fans to convene on its property, tolerates alcohol and open

fires, furnishes outdoor bathrooms, and cleans up the massive amounts of trash afterward.

Similarly, when demonstrations of principally white demonstrators take to the streets, the City

manages to accommodate the protest without mass arrests. In 2011, when Occupy Cincinnati

demonstrators spent weeks in a City park, the arrestees were routinely cited for minor

misdemeanor and fourth-degree offenses without physical arrest. Yet hundreds of persons charged

with Curfew violation in the instant case were uniformly charged with first-degree misdemeanors

despite the absence of a single factual allegation of risk to person or property.




                                                 16
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 20 of 28 PAGEID #: 173




       Taken together, the facts demonstrate disparate treatment that constitutes a denial of equal

protection. The history of disproportionate police response to the black community and the severity

of the government restrictions and enforcement of the Curfew in this case are unconstitutional.

   B. Plaintiffs have standing to assert their selective enforcement claims

       The City argues for an overly strict application of standing requirements in order to avoid

liability while ignoring Supreme Court precedent that standing requirements are relaxed in the

context of First-Amendment related claims. As Plaintiffs have a close relationship with the

protestors, and potential criminal prosecution was a hindrance to Plaintiffs’ abilities to protect their

interest, Plaintiffs have standing. As the Supreme Court has held:

       We have adhered to the rule that a party "generally must assert his own legal rights
       and interests, and cannot rest his claim to relief on the legal rights or interests of
       third parties." […] We have not treated this rule as absolute, however, recognizing
       that there may be circumstances where it is necessary to grant a third party standing
       to assert the rights of another. But we have limited this exception by requiring that
       a party seeking third-party standing make two additional showings. First, we have
       asked whether the party asserting the right has a "close" relationship with the person
       who possesses the right. Second, we have considered whether there is a
       "hindrance" to the possessor's ability to protect his own interests.

       We have been quite forgiving with these criteria in certain circumstances. Within
       the context of the First Amendment, for example, the Court has enunciated other
       concerns that justify a lessening of prudential limitations on standing.

Kowalski v. Tesmer, 543 U.S. 125, 129-30 (2004) (internal citations and quotations omitted)

(emphasis added). Strict standing requirements are antithetical to claims involving protected

speech when criminal prosecution is an obstacle to speakers’ ability to protect their interest:

       Within the context of the First Amendment, the Court has enunciated other
       concerns that justify a lessening of prudential limitations on standing. Even where
       a First Amendment challenge could be brought by one actually engaged in
       protected activity, there is a possibility that, rather than risk punishment for his
       conduct in challenging the statute, he will refrain from engaging further in the
       protected activity. Society as a whole then would be the loser. Thus, when there is
       a danger of chilling free speech, the concern that constitutional adjudication be
       avoided whenever possible may be outweighed by society's interest in having the



                                                  17
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 21 of 28 PAGEID #: 174




       statute challenged. Litigants, therefore, are permitted to challenge a statute not
       because their own rights of free expression are violated, but because of a
       judicial prediction or assumption that the statute's very existence may cause others
       not before the court to refrain from constitutionally protected speech or expression.

Secy. of Maryland v. Joseph H. Munson Co., 467 U.S. 947, 956-7 (1984) (internal citations

and quotations omitted) (emphasis added).

      Here, Plaintiffs were deterred from exercising their constitutional right to free speech to

protest police brutality. Although they were not arrested for violating the curfew, they were

protesting alongside those who were. Plaintiffs should not be required to be arrested in order to

assert their constitutional rights. Moreover, by criminalizing the protests through its selective

enforcement, the City affected the reputation of Plaintiffs. See Meese v. Keene, 481 U.S. 465, 472-

77 (1987) (finding that the Department of Justice's enforcement of a statute that employed the term

"political propaganda" created a risk of injury to plaintiff’s reputation that could be fairly traced

to the defendant's conduct). Plaintiffs have standing to assert their selective enforcement claims.

 V.    The Curfew violates the Doctrine of Separation of Powers

   A. The declaration of an emergency requires affirmative action by Council

       The Charter contains the term “declaration of an emergency” only once, and the reference

is within Article II, which governs the legislative power of Council:

       The initiative and referendum powers are reserved to the people of the city on all
       questions which the council is authorized to control by legislative action; such
       powers shall be exercised in the manner provided by the laws of the state of Ohio.
       Emergency ordinances upon a yay and nay vote must receive the vote of a majority
       of the members elected to the council, and the declaration of an emergency and
       the reasons for the necessity of declaring said ordinances to be emergency measures
       shall be set forth in one section of the ordinance, which section shall be passed only
       upon a yay and nay vote of two-thirds of the members elected to the council upon
       a separate roll call thereon. If the emergency section fails of passage, the clerk shall
       strike it from the ordinance and the ordinance shall take effect at the earliest time
       allowed by law.




                                                 18
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 22 of 28 PAGEID #: 175




Charter, Article II, Section 3 (emphasis added). This Section does not purport to limit the authority

of Council to declare emergencies in any respect. While the vesting of this power includes its use

in the passage of emergency ordinances, it is the only place in the entirety of the Charter where

the declaration of an emergency is specifically mentioned.

       Conversely, Article III governing the Mayor does not mention declaration of an emergency

at all. The only mention of “emergency” in Article III is accompanied by a requirement that any

emergency action taken by the Mayor require Council’s consent.

       In time of public danger or emergency, the Mayor may, with the consent of the
       Council, take command of the police, maintain order and enforce the law.

Charter, Article III, Section 2 (emphasis added).

       Thus, by the plain text of the Charter, any emergency powers that the Mayor may have are

explicitly limited in two critical ways: 1) an emergency must exist, and 2) Council must consent.

Article III of the Charter does not grant the Mayor authority to declare an emergency and provides

no guidance as to how Council may provide its consent. Yet Article II, Section 3 answers both

these questions. That section specifically provides that an emergency may be declared and

emergency action taken by Council upon a roll call vote in which two-thirds of Council vote yes.

       The Charter is the constitution and foundation of the City’s government. In addition, the

Charter of the City of Cincinnati is unique to this City. If the Mayor has any power, it comes from

the Charter. Similarly, where any particular power is given to Council by the Charter, such a grant

excludes the possibility that the Mayor may exercise it.

       Cincinnati is not the first City where emergency powers have been improperly invoked to

impose a curfew, and this Court will not be the first to set such an action aside. In a very similar

case, the Florida Supreme Court enjoined the enforcement of a curfew declared by a mayor when




                                                 19
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 23 of 28 PAGEID #: 176




the power to do so was vested in the legislative council. See Municipal Ct., Ft. Lauderdale v.

Patrick, 254 So. 2d 193 (Fla. 1971). In this case, just as in Patrick, the Mayor exceeded his powers.

   B. The COVID Declaration was not approved by Council

       The Council minutes do not contain any record of a vote by Council “approving” the

COVID Declaration. The COVID declaration was presented to Council, but no vote was taken.

Although the Charter does not specify how Council may provide its consent, such consent should

not be implied in order to grant emergency powers to the Mayor. It is Council’s practice to grant

consent in response to a formal request from the Mayor, which is considered in a public meeting

and acted upon by roll call vote. Thus, there is established practice by which the Mayor may obtain

the consent of Council. That practice was not followed in the execution of the COVID declaration,

a unilateral act of the Mayor without Council’s approval before or after the fact.

       Furthermore, the COVID Declaration would expire by its own terms after 60 days.

Therefore it lapsed, at the latest, on May 19, more than ten days before the issuance of the First

Curfew Order. The City has also not provided any citation to the action of Council that would be

necessary to extend the emergency declaration.

   C. Council did not give its consent to the Curfew Orders

       There is no record in Council’s Minutes of any vote in which it consented to the imposition

of the curfew, nor has the City specified when or how consent was provided. The Council’s

minutes show that it met on June 3, after issuance of the curfew, and that the curfew orders were

filed in its records. However, the Mayor did not request Council’s consent, and no roll call vote

was taken on the curfew. Under Article II, Section 3, Council’s consent must be provided in some

form. There is no indication Council ever consented.




                                                 20
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 24 of 28 PAGEID #: 177




    D. The Mayor’s emergency powers, if properly invoked, are not limitless and
       must be exercised as provided within an emergency declaration

        Even assuming that the Mayor has emergency powers pursuant to the COVID Declaration,

the imposition of a Curfew for purposes completely unrelated to COVID was invalid. When the

City declares an emergency for the purpose of addressing a public health crisis, it may not abuse

those powers to impose severe restrictions that are completely unrelated to public health.

    E. The purpose of the Curfew is unrelated to the stated purpose for the COVID
       Declaration

        The Curfew is invalid as an exercise of emergency powers because the means employed

and goals pursued in the execution of the Curfew are completely unrelated to the stated purpose in

the COVID Declaration. The Mayor declared an emergency related to COVID, but he enforced a

curfew addressing demonstrations. The two are unrelated, and the curfew was therefore invalid.

        The language of the COVID Declaration was clear in stating its purpose:

        The Declaration of Emergency is necessary to allow the City of Cincinnati to take
        appropriate action to protect against the spread of COVID-19 in Cincinnati and to
        protect vulnerable populations in Cincinnati and the Greater Cincinnati Region
        from contracting COVID-19.

        The Curfew Orders were clear in addressing a completely separate problem:

         The need for this [Curfew] order arises from destruction and violence in several
         areas of the City of Cincinnati...; the threat of continued and escalating violence,;
         the need for security and enforcement support for the Cincinnati Police
         Department; and the need to protect the City’s first responders from the spread of
         COVID-19.

        The reference in the curfew orders to COVID is gratuitous and calculated. The curfew was

not intended to limit the spread of COVID. To the contrary, enforcement of the curfew placed

police in close contact with hundreds of protesters and resulted in the close confinement of

hundreds of people under conditions where masks were prohibited. The purpose of the curfew was

to clear the streets of protesters, not to mitigate the spread of a virus.



                                                   21
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 25 of 28 PAGEID #: 178




       In the criminal complaints filed against the protestors, the City stated as much:

         The purpose of [the Curfew] was to abate the destruction and violence associated
         with illegal rioting in response to law enforcement personnel. In the late hours
         of May 29, 2020through the early hours of May 30, 2020, rioters destroyed
         property, looted businesses, and attached Cincinnati Police officers.

       At the time of the COVID Declaration, no one could have foreseen the groundswell of

demonstrations that would occur in May and June. The demonstrations did not arise from, nor

have any relationship to COVID-19. The two events are distinct in nature and in consequences.

The declaration of an emergency to address COVID conveys no authority to quell demonstrations.

       Furthermore, the COVID declaration did not request Council’s consent to the tactics

employed by curfew orders. Under Article III, Section 2 of the Charter, in order to “take command

of the police, maintain order and enforce the law,” the Mayor must have the consent of Council.

To obtain Council’s consent to such extraordinary actions, the Mayor necessarily would need to

request it specifically, but the COVID declaration gave no hint that the Mayor would deploy police

to shut down the City and arrest hundreds of protesters. Even if Council had given consent to the

COVID declaration, the scope of that consent was only to “take appropriate action to protect

against the spread of COVID-19.” The Mayor declared a COVID emergency and sought authority

to address it. He did not thereby gain any power that might be exercised in any emergency.

       The City argues that once an emergency has been declared for any reason, the Mayor may

exercise emergency powers in any way he wishes even when such exercise has no relationship to

the cause of the emergency. This position is unsustainable. Emergency powers, like any

government power, are limited by the separation of powers and constitutional freedoms.

       The City’s view of the versatility and scope of emergency executive power is refuted by

recent decisions invalidating emergency COVID restrictions. In such cases, courts have made clear

that the COVID crisis has not diminished the importance of fundamental rights or the applicability



                                                22
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 26 of 28 PAGEID #: 179




of constitutional principles. See Maryville Baptist Church, Inc. v. Beshear, 957 F.3d 610, 614-5,

2020 U.S. App. LEXIS 14213 (6th Cir. 2020) (enjoining restriction on religious gatherings); Adams

& Boyle, P.C. v. Slatery, 956 F.3d 913, 927, 2020 U.S. App. LEXIS 13357, 2020 FED App. 0127

(6th Cir. 2020) (enjoining restrictions on abortions); Lynchburg Range & Training, LLC v.

Northam, 2020 Va. Cir. LEXIS 57 (enjoining restrictions on Second Amendment activities). These

cases show that COVID does not grant government unlimited powers at the expense of individual

rights. The COVID declaration did not empower the Mayor to impose an unrelated curfew.

   F. Council’s attempt to delegate powers and duties specifically vested in the
      legislature by the Charter is invalid

       The City relies upon Article XVIII of the Administrative Code, “Public Danger or

Emergency” as authority for the curfew orders and the COVID Declaration. The City’s reliance

on the Administrative Code is misplaced because the subject is specifically addressed by the

Charter. Council’s attempt to delegate a power specifically vested in it by the Charter was invalid.

       The prohibition against delegation by a legislature is illuminated in the case in A.L.A.

Schechter Poultry Corp. v. United States, 295 U.S. 495 (1935). In Schechter, a defendant was

convicted of a criminal offense under the “Live Poultry Code,” established by President Roosevelt

under a legislative mandate from Congress. The government maintained that it was necessary for

Congress to delegate the power to establish the code, including criminal offenses, to the President

because of the Great Depression and the critical importance of agricultural industries to the

economy and the food supply. The Supreme Court rejected the act as an unconstitutional

delegation of a core legislative function. The Court observed that “[e]xtraordinary conditions may

call for extraordinary remedies. But the argument necessarily stops short of an attempt to justify

action which lies outside the sphere of constitutional authority. Extraordinary conditions do not

create or enlarge constitutional power.” Id. at 528.



                                                23
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 27 of 28 PAGEID #: 180




       This case poses an even clearer example of impermissible delegation. Under the Charter,

Council is vested with a specific and critical responsibility in an emergency. Under Article II,

Council is given sole authority to make an emergency declaration. Under Article III, Council’s

consent is required in order to authorize the Mayor to take command of the Police. Both of these

duties are explicit and clear, and come directly from the electors who passed the Charter. Council’s

attempt to delegate its duties was violative of principles of separation of powers that are also

applicable under Ohio law (See Matz v. J.L. Curtis Cartage Co., 7 N.E.2d 220 (Ohio 1937)), and

under the Charter itself (“All legislative powers of the city shall be vested…in the Council.”).

       The language of Article III, Section 2 of the Charter provides another reason why the

attempt at delegation in Article XVIII of the Administrative Code was invalid. The phrase “In time

of danger or emergency” provides not just the conditions under which emergencies may exist, but

also the timing. Consent of Council is required at the time the emergency arises. The Charter

commands that Council consider the conditions that may comprise an emergency before ceding

broad powers to the Mayor. The provision of the Administrative Code which purports to provide

consent in advance to the Mayor’s assertion of power violates the spirit and the letter of the Charter.

VI.    The Curfew is preempted by state law

       To the extent the Mayor’s curfew was intended to address COVID, it was preempted by

state law. Under Canton v. State, 2002-Ohio-2005, at ¶ 36-37, home rule municipalities may not

adopt legislation that conflicts with general state laws, which are those that adopt general rules of

conduct uniformly applicable throughout the state. In this instance, the State of Ohio adopted

highly specific, statewide conduct regulations related to the pandemic. See, e.g., Amended Ohio

Health Director’s Stay at Home Order (Apr. 2, 2020). These orders did not ban individuals from




                                                  24
 Case: 1:20-cv-00449-MWM Doc #: 21 Filed: 02/17/21 Page: 28 of 28 PAGEID #: 181




appearing in public like the Mayor’s curfew order did. Given the existence of statewide

regulations, the City of Cincinnati was not free to adopt local restrictions in conflict with state law.

VII.      Conclusion

          For the foregoing reasons, the City’s Motion for Judgment on the Pleadings should be

denied.



                                       Respectfully submitted,

                                       /s/ Jennifer M. Kinsley
                                       JENNIFER M. KINSLEY (Ohio Bar No. 0071629)
                                       Kinsley Law Office
                                       Post Office Box 19478
                                       Cincinnati, Ohio 45219
                                       (513) 708-2595
                                       Kinsleylawofffice@gmail.com

                                       /s/ H. Louis Sirkin
                                       H. LOUIS SIRKIN (Ohio Bar No. 0024573)
                                       JOHN D. HOLSCHUH III (Ohio Bar No. 0095377)
                                       Santen & Hughes
                                       600 Vine Street, Suite 2700
                                       Cincinnati, Ohio 45202
                                       (513) 721-4450
                                       hls@santenhughes.com
                                       jdhiii@santenhughes.com
                                       Counsel for Plaintiffs

                                   CERTIFICATE OF SERVICE

I hereby certify that an exact copy of the foregoing document was provided the Court’s electronic
filing and notification system (CM/ECF) to all counsel of record on the 17th day of February,
2021.

/s/ H. Louis Sirkin
H. LOUIS SIRKIN (Ohio Bar No. 0024573)
Counsel for Plaintiffs




                                                  25
